Order entered April 9, 2019




                                                             In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas
                                                    No. 05-19-00196-CV

                                      ERNEST LANELL BRONSON, Appellant

                                                                V.

                                              HSBC BANK USA, Appellee

                                  On Appeal from the County Court at Law No. 3
                                              Dallas County, Texas
                                      Trial Court Cause No. CC-18-05824-C

                                                           ORDER
               The reporter’s record in this case is past due. By postcard dated February 15, 2019, we

      notified Janet Wright, Official Court Reporter for County Court at Law No 3, that the reporter’s

      record was overdue and directed her to file the reporter’s record within ten days.1 To date, the

      reporter’s record has not been filed and Ms. Wright has not corresponded with the Court

      regarding the reporter’s record.

               Accordingly, we ORDER Janet Wright, to file, within THIRTY DAYS of the date of

      this order, either (1) the reporter’s record; (2) written verification no hearings were recorded; or

      (3) written verification that appellant has not paid for or made arrangements to pay for the

1
    Appellant’s notice of appeal indicated this appeal was accelerated and the clerk’s office therefore directed Ms. Wright
      to file the record within ten days. Thereafter, the clerk’s record was filed, the Court determined this case is not an
      accelerated appeal, and the deadline for the reporter’s record was reset until March 27, 2019.
reporter’s record. We notify appellant that if we receive verification he has not requested the

reporter’s record or has not been found entitled to proceed without payment of costs and has not

paid for or made arrangements to pay for the reporter’s record, we will order the appeal

submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order to:

       Honorable Sally Montgomery
       Presiding Judge
       County Court at Law No. 3

       Janet Wright
       Official Court Reporter
       County Court at Law No. 3

       All parties


                                                    /s/    ROBERT D. BURNS, III
                                                           CHIEF JUSTICE